Opinion filed October 22, 2015




                                       In The

        Eleventh Court of Appeals
                                    ___________
                                 No. 11-15-00243-CR
                                    ___________

                JASON KEITH RICHARDSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 385th District Court
                            Midland County, Texas
                        Trial Court Cause No. CV50227


                      MEMORANDUM OPINION
      Jason Keith Richardson, Appellant, filed a pro se notice of appeal in this
case. He has now filed a pro se motion to withdraw his appeal. In the motion,
Appellant acknowledges that, pursuant to Article 44.42 of the Code of Criminal
Procedure, he has no right to appeal. See TEX. CODE CRIM. PROC. ANN. art. 44.42
(West 2006) (no appeal in bond forfeiture where judgment is for less than $20,
exclusive of costs). Appellant requests that he be permitted to withdraw his appeal
without prejudice. The motion is signed by Appellant. See TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


October 22, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2